      Case 2:21-cv-00415-KJD-VCF Document 1 Filed 03/11/21 Page 1 of 3



1
     Kevin S. Sinclair, State Bar Number 12277
2      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
3    16501 Ventura Blvd, Suite 400
     Encino, California 91436
4    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
5
     Attorneys for Defendant
6    NORTH AMERICAN TITLE INSURANCE COMPANY
7    DESIGNATED LOCAL COUNSEL FOR SERVICE
     PER L.R. IA 11-1(b)
8
     Gary L. Compton, State Bar No. 1652
9    2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
10
                                 UNITED STATES DISTRICT COURT
11
                                           DISTRICT OF NEVADA
12
       BANK OF AMERICA, N.A., AS                        Case No.: 2:21-CV-00415
13     SUCCESSOR BY MERGER TO BAC
       HOME LOANS SERVICING, LP,                        NORTH AMERICAN TITLE
14                                                      INSURANCE COMPANY’S PETITION
                              Plaintiff,                FOR REMOVAL
15
                      vs.
16
       NORTH AMERICAN TITLE INSURANCE
17     COMPANY, DOE INDIVIDUALS I through
       X; and ROE CORPORATIONS XI through
18     XX, inclusive.
19                            Defendants.
20

21          TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE

22   DISTRICT OF NEVADA:

23
            PLEASE TAKE NOTICE that defendant North American Title Insurance Company

24
     (“North American”) hereby removes the instant action to the United States District Court for the

25
     District of Nevada (the “District Court”), from Nevada’s Eighth District Court in and for Clark

26
     County (the “State Court”), pursuant to 28 U.S.C. §§ 1332, 1441(b) and 1446.

27          1.      Plaintiff Bank of America, N.A. as Successor by Merger to BAC Home Loans

28   Servicing, LP (“Bank of America”) first filed this action on March 9, 2021 in the State Court.

                                            1
              NORTH AMERICAN TITLE INSURANCE COMPANY’S PETITION FOR REMOVAL
          Case 2:21-cv-00415-KJD-VCF Document 1 Filed 03/11/21 Page 2 of 3



1    Bank of America originally named as a defendant North American. A true and correct copy of the
2    Complaint is attached hereto as EXHIBIT ONE.
3             2.    This Court has jurisdiction over the instant action pursuant to 28 U.S.C. § 1332(a)
4    because: (i) this action is a civil action pending within the jurisdiction and territory of the United
5    States District Court for the District of Nevada; (ii) the action is between citizens of different
6    states; (iii) the amount in controversy exceeds the sum of $75,000, exclusive of interest and costs;
7    and (iv) all procedural requirements for removal are met.
8             3.    There is Complete Diversity of Citizenship Here. A corporation is a citizen of the
9    state where it is incorporated and the state where its principal place of business is located. 28
10   U.S.C. § 1332(c)(1). Bank of America alleges that North American is a California corporation
11   with its principal place of business in Florida.1 (Compl. ¶ 2.) Thus, it is a citizen of South Carolina
12   and Florida (see footnote 1, supra). Bank of America has alleged that it is a national banking
13   association charted under the laws of the United States with its main office in the state of North
14   Carolina. (Compl. ¶ 1.) It is therefore a North Carolina citizen for purposes of diversity of
15   citizenship. Wachovia Bank v. Schmidt, 546 U.S. 303, 319 (2006) (national bank association is
16   citizen of the state where its main office is located). Thus, there is complete diversity of
17   citizenship between and among the parties.
18            4.    The Amount in Controversy Exceeds $75,000. The complaint in this action seeks
19   both monetary and nonmonetary relief. Bank of America contends it is suing on six insurance
20   policies in a total amount of $1,389,541.00, and that it is seeking both attorney’s fees and punitive
21   damages. Bank of America seeks a judicial declaration that it is entitled to recover the full
22   Amount of Insurance (Compl. ¶ 147), and North American understands that it also claims that
23   sum as a component of its damages. Thus, the amount in controversy exceeds the jurisdictional
24   minimum of the District Court.
25   //
26

27
     1
28           Although it does not affect the diversity of citizenship analysis, North American is
     actually a South Carolina corporation.
                                             2
               NORTH AMERICAN TITLE INSURANCE COMPANY’S PETITION FOR REMOVAL
      Case 2:21-cv-00415-KJD-VCF Document 1 Filed 03/11/21 Page 3 of 3



1           5.      North American Timely Filed This Notice of Removal. This action was filed two
2    days ago. Thus, there can be no dispute that North American timely filed the instant notice of
3    removal (i.e., within the 30-day period prescribed by 28 U.S.C. § 1446(b)(1), and less than one
4    year after the action was initiated, as required by 28 U.S.C. § 1446(c)(1)).
5           6.      Notice to the State Court and All Adverse Parties. North American will give
6    notice of this removal to all adverse parties in the action and to the State Court promptly after the
7    filing of the instant Notice of Removal, in compliance with the requirements of 28 U.S.C. §
8    1446(d).
9           7.      All Pleadings from the State Court Action Have Been Attached. The only
10   pleadings from the State Court Action are attached hereto as EXHIBITS ONE and TWO.
11          8.      This Notice Complies with Fed. R. Civ. P. 11. This Notice of Removal is hereby
12   signed pursuant to Fed. R. Civ. P. 11(a).
13          9.      Accordingly, as North American has complied with all applicable terms of 28
14   U.S.C. § 1446, it hereby removes this action in intervention from the State Court to the District
15   Court, and it hereby requests that further proceedings be conducted in the District Court as
16   provided by law.
17
     Dated: March 11, 2021                          SINCLAIR BRAUN LLP
18

19
                                                    By:    /s/-Kevin S. Sinclair
20                                                        KEVIN S. SINCLAIR
                                                          Attorneys for Defendant
21                                                        NORTH AMERICAN TITLE INSURANCE
                                                          COMPANY
22

23

24

25

26

27

28

                                              3
                NORTH AMERICAN TITLE INSURANCE COMPANY’S PETITION FOR REMOVAL
